Citation Nr: 0020495	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  98-10 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic acquired psychiatric disorder, to include 
schizophrenia.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
neck disorder.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right leg disorder.  

4.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant's spouse


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
October 1963.

The issues currently on appeal before the Board of Veterans' 
Appeals (Board) arise from a March 1998 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  

During the appeal period, a hearing was conducted at the RO 
in October 1998.  The veteran did not testify.  Testimony was 
provided by his wife.

By rating action dated in August 1973 service connection was 
denied for headaches.  The RO notified the veteran in October 
1973 that his claim for service connection for headaches had 
been denied and informed him of his appellate rights.  In 
July 1974 the veteran asserted that he had not received a 
decision as to his claim.  As will be more thoroughly 
discussed in the REMAND porion of this decision, that this 
issue is more appropriately stated as set forth on the title 
page of this decision.

FINDINGS OF FACT

1.  A June 1997 Board decision, which denied the veteran's 
claim for entitlement to service connection for a chronic 
acquired psychiatric disorder, to include schizophrenia, 
constitutes the last final disallowance of the veteran's 
claim.  

2.  Evidence received since the June 1997 Board decision is 
not, either by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection for a chronic acquired 
psychiatric disorder, to include schizophrenia.

3.  The RO denied the veteran's claim of entitlement to 
service connection for a neck disorder in July 1993.  The 
veteran was notified of the denial and of his appellate 
rights.  

4.  The evidence associated with the claims folder subsequent 
to the unappealed July 1993 RO rating action bears directly 
and substantially upon the specific matter under 
consideration and is so significant by itself and in 
connection with evidence previously assembled that it must be 
considered to decide fairly the merits of the claim for 
service connection for a neck disorder.

5.  The RO denied the veteran's claim of entitlement to 
service connection for a right leg disorder in July 1993.  
The veteran was notified of the denial and of his appellate 
rights.  

6.  The evidence associated with the claims folder subsequent 
to the July 1993 RO rating action bears directly and 
substantially upon the specific matter under consideration 
and is so significant by itself and in connection with 
evidence previously assembled that it must be considered to 
decide fairly the merits of the claim for service connection 
for a right leg disorder.



CONCLUSIONS OF LAW

1.  The evidence received subsequent to the June 1997 Board 
decision, which denied the veteran's claim for entitlement to 
service connection for a chronic acquired psychiatric 
disorder, to include schizophrenia, is not new and material, 
and the veteran's claim has not been reopened.  38 U.S.C.A. 
§§ 5107(a), 5108, 7104 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a) (1999).

2.  The evidence received since the July 1993 rating action, 
which denied service connection for a neck disorder, is new 
and material and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§  3.104, 3.156(a) (1999).

3.  The evidence received since the July 1993 rating action, 
which denied service connection for a right leg disorder, is 
new and material and the claim is reopened. 38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§  3.104, 3.156(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The issue before the Board is whether the veteran has 
submitted new and material evidence sufficient to reopen his 
claims for entitlement to service connection for a chronic 
acquired psychiatric disorder, to include schizophrenia, a 
neck disorder, and a right leg disorder.  

Decisions of the Board are final.  38 U.S.C.A. § 7104 (West 
1991).  Regarding rating actions by the RO, as a general 
rule, within one year from the date of mailing of notice, the 
appellant must file Notice of Disagreement to initiate the 
formal appeal process.  See 38 U.S.C.A. § 7105(b) (West 
1991).  Additionally, if the appellant does not file a formal 
appeal within the prescribed period, the RO's determination 
becomes final.  38 U.S.C.A. § 7105(d)(3) (West 1991). 

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(d)(3) (West 1991), absent the submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by the VA.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).  

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (1998); 38 C.F.R. § 3.156(a) (1998).

New evidence, submitted to reopen a claim, will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

Service connection may be granted for a disease or injury 
incurred in or aggravated by active duty. 38 U.S.C.A. §§ 
1110, 1131 (West 1991).  Certain chronic diseases, including 
a psychosis and arthritis, may be service connected if 
manifested to a degree of 10 percent disabling or more within 
one year after separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999). Continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1999).

Chronic Acquired Psychiatric Disorder, to include 
Schizophrenia

The evidence of record at the time of the June 1997 Board 
decision is briefly summarized.  The service medical records 
reflect no complaint or finding relative to a psychiatric 
disorder.  The August 1963 separation examination clinically 
evaluated the veteran's psychiatric state as normal.  At that 
time the examiner reported that, other than several 
infections, there was nothing else in the personal medical 
history of clinical significance.  The October 1967 
quadrennial examination, conducted in conjunction with 
service in the Army Reserve, clinically evaluated the 
veteran's psychiatric condition as normal.  

In February 1973 the veteran submitted a formal claim for 
service connection for a scar, right eyebrow.  During a June 
1973 VA examination, the veteran reported that he sustained a 
laceration the right during his army days.  

A VA hospital discharge summary shows that the veteran was 
hospitalized for approximately three weeks in February and 
March 1992.  He was treated for paranoid delusions, bizarre 
an inappropriate behavior, and also for auditory delusions.  
By history, the veteran's wife described this psychiatric 
event as the veteran's first psychotic episode.  He was 
diagnosed with schizophreniform disorder.  

An October 1992 letter from the veteran's treating private 
physician indicates that the veteran had been treated since 
July 1992.  It was noted that the veteran gave a history of 
suffering from a nervous condition since 1962 while in the 
Army.  It was also noted that the veteran claimed that as a 
result of a head injury incurred in service he began to 
progressively suffer from a nervous condition.  The physician 
added that apparently the trauma caused by the veteran's 
injury produced his mental illness which had ended in a 
severe psychosis.  

VA mental health clinic outpatient records dated from 1990 to 
1993 also show that the veteran was treated for various 
psychiatric problems, such as anxiety, schizophreniform 
disorder, psychosis (not otherwise specified), paranoid 
schizophrenia, and generalized anxiety disorder.

A September 1993 medical statement from the veteran's 
treating physician is to the effect that he had treated the 
veteran since July 1992.  It was noted that the veteran 
related that in 1962 fighting in the Army caused him to 
suffer from a mental illness which caused him to be 
hospitalized for 15 days with symptoms of nervousness and 
shaking.  The physician opined that apparently the veteran 
was already suffering from a nervous condition when he was 
wounded in 1962 but that his injury deeply aggravated his 
condition.  

A hearing was conducted at the RO in June 1994.  At that time 
the veteran testified that he was treated several times in 
Thailand during his period of service because of his nerves.  
It was also noted that the veteran was in receipt of Social 
Security Administration (SSA) benefits for schizophrenia.  He 
added that he reported his nervous condition at the time of 
his service discharge.  The veteran reported initially being 
treated following his service discharge in 1964 at a VA 
clinic in Mayaguez, Puerto Rico and at a private hospital in 
Damas, Puerto Rico.  The veteran's wife testified that he 
began to receive psychiatric treatment a few years following 
the date of their marriage, in 1969.  

Following the June 1994 hearing records were sought by VA 
from the Damas Hospital and from the VA outpatient clinic 
located in Mayaguez.  Records from the Mayaguez clinic were 
subsequently noted not to be obtainable, as the clinic had 
opened in 1976.

In June 1997 the Board denied service connection for a 
psychiatric disorder, to include schizophrenia.  The Board 
found that there was no competent evidence that a chronic 
acquired psychiatric disorder was incurred in or aggravated 
by service or that the current psychiatric disorder was 
related to a disease or injury incurred in or aggravated by 
service.  The June 1997 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 1991).  However, the veteran may reopen the 
claim by the submission of new and material evidence.  
38 U.S.C.A. § 5108 (West 1991 ); 38 C.F.R. § 3.156 (1999).

The pertinent evidence received since the June 1997 Board 
decision includes an August 1997 private medical statement 
from the veteran's treating physician which is to the effect 
that the physician had treated the veteran since 1992 and 
that the veteran had a history of progressive mental illness 
from 1967 when he was in the service.  It was noted that he 
incurred a traumatic injury to his head during service which 
had required hospitalization.  The physician added that the 
veteran's symptoms became worse in 1992 at which time he was 
hospitalized in a VA facility and diagnosed with 
schizophrenia.  The physician noted that the veteran was 
being treated for nondifferentiated schizophrenia.  It was 
added that the veteran's current condition appeared to be 
uncontrolled from the trauma in 1962 and was becoming worse.  

Medical records covering treatment from 1976 to 1985 received 
from Hospital Damas.  The only reference to a psychiatric 
disorder in these records was in March 1976 when it was 
reported that a psychiatric consultation was required. 

A VA outpatient treatment record dated in September 1997 
includes a diagnosis of schizophrenia, stable.  An October 
1997 VA outpatient treatment record includes a diagnosis of 
schizophrenia, chronic, undifferentiated type.  

A hearing was conducted at the RO in October 1998.  Review of 
the hearing transcript shows that the veteran waited in the 
hearing area waiting room while his wife provided testimony 
on his behalf.  She indicated that, in essence, all of his 
claimed disorders were caused by a head injury sustained by 
the veteran while he served in Thailand, whereupon he was hit 
in the head with a piece of wood.  She added that she had 
known the veteran since before the time of his service 
entrance.  It was noted that he was currently in receipt of 
SSA benefits since 1992.  

Following the October 1998 hearing various records were 
received from SSA.  A Disability Determination and 
Transmittal form, dated in August 1992, shows that the 
veteran's disability began in February 1992.  A primary 
diagnosis of affective disorder with psychotic features was 
noted.  Review of medical records, which were utilized by SSA 
in its determination process show that the veteran was 
initially treated for psychiatric-relayed problems in 1992.  
A private psychiatric evaluation report dated in June 1992 
includes a diagnosis of atypical psychosis, recovered.  A 
private medical report, dated in July 1992, indicates that 
the veteran had a history of intermittent psychiatric 
treatment since at least 1983, and that personality changes 
began to show in 1990.  Also shown to have been utilized by 
SSA are various VA treatment records and discharge summaries, 
which have been discussed above.  

To summarize, the additional pertinent evidence received 
since the June 1997 Board decision includes private and VA 
medical records which confirm the presence of a psychiatric 
disorder. This fact had been established at the time of the 
1997 Board decision.  While the private records indicate the 
veteran was to be refereed for a psychiatric consultation in 
March 1976, no corresponding consultation report was 
furnished by the private facility.  Regardless, this is more 
than 12 years following service.  The August 1997 statement 
from his treating physician and the testimony from the 
veteran's spouse are cumulative in nature.  

The Board accordingly finds that the evidence received since 
the June 1997 Board decision is not new and material and 
veteran's claims for service connection for a psychiatric 
disorder has not been reopened.

Neck Disorder

The evidence of record at the time of the July 1993 RO 
decision is briefly summarized.  The veteran's service 
medical records reflect no complaint or finding relative to 
the neck.  The August 1963 separation examinations clinically 
evaluated the veteran's neck as normal.  At that time the 
examiner reported that other than several infections, there 
was nothing else in the personal medical history of clinical 
significance.  The October 1967 quadrennial examination 
showed no pertinent complaint or finding.  

A VA examination conducted in June 1973 evaluated the 
veteran's neck as normal.  A VA hospital summary shows that 
he was hospitalized in February 1992 for psychiatric 
complaints.  The discharge diagnoses included scars on head, 
face and neck.  An October 1992 private medical report 
pertains primarily to the veteran's psychiatric disorder.  At 
that time the veteran gave a history of sustaining a head 
injury which required hospitalization during service.

By rating action dated in May 1993 the RO denied the 
veteran's claim for service connection for a neck condition.  
At that time the RO determined that a neck disability was not 
incurred in or aggravated by service.  The veteran was 
notified of that decision and of his appellate rights.  

The veteran was treated at VA facilities from 1986 to 1992 
for various disorders.  A VA Medical Certificate dated in 
April 1991 shows that the veteran gave a history of neck pain 
since 4 days ago.  In June 1993, the veteran expressed 
disagreement with the May 1993 decision.  In July 1993, the 
RO confirmed the May 1993 decision.  At that time the RO 
determined that the additional evidence received did not show 
that a neck disorder was incurred in or aggravated by 
service.  The veteran was provided notice of this decision 
and of his appellate rights in August 1993.  Later in August 
1993, the veteran was requested by the RO to specify with 
what condition or conditions previously denied was he 
disagreeing.  In September 1993, the veteran indicated that 
he was in disagreement with the neuropsychiatric condition.

The July 1993 RO determination which denied service 
connection for a neck disorder is final.  38 U.S.C.A. § 7105. 

Pertinent evidence associated with the record since the July 
1993 RO rating action includes duplicate medical records.  
Also received were VA and private medical records covering 
treatment for various disorders from 1976 to 1998.  Treatment 
records dated in November and December 1985 from Hospital 
Damas show that the veteran reported a history of old trauma 
to the neck incurring in 1964.  One of the treatment records 
indicated that X-rays taken in November 1985 showed mild 
degenerative spondylitic changes of C6. 

During the October 1998 hearing the appellant's spouse 
indicated that, in essence, his claimed neck disorder was 
caused by a head injury sustained by the veteran while he 
served in Thailand, whereupon he was hit in the head with a 
piece of wood.  She added that the veteran was provided 
treatment following his service separation through the State 
Insurance Fund for neck problems.  The hearing officer 
informed her that she had 60 days in which to submit this 
evidence concerning the alleged treatment received through 
the State Insurance Fund.  Review of the file shows that 
records were not supplied by the veteran.  It was also noted 
that he was currently in receipt of SSA benefits since 1992 
due to psychiatric problems.  

Following the October 1998 hearing various records were 
received from SSA.  A Disability Determination and 
Transmittal form, dated in August 1992, shows that the 
veteran's disability began in February 1992.  A primary 
diagnosis of affective disorder with psychotic features was 
noted.  Review of medical records which were utilized by SSA 
in its determination process, shown to consist of both 
private and VA medical records, are devoid of findings 
reflective of treatment received by the veteran for his neck.  

To summarize, lay statements and testimony describing the 
symptoms of a disability and an inservice incident are 
considered to be competent evidence. However, when the 
determinative issue involves a question of diagnosis or 
medical causation or diagnosis only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise, or is it contended otherwise.

In this regard the evidence received since the July 1993 RO 
decision includes 1985 private medical records which show for 
the first time the presence of a chronic disability involving 
the neck, diagnosed as degenerative spondylitic changes of 
C6. 

The Board accordingly finds that the evidence received since 
the July 1993 is new and material and veteran's claims for 
service connection for a neck disorder has been reopened.

Right Leg Disorder

The evidence of record at the time of the July 1993 RO 
decision is briefly summarized.  The veteran's service 
medical records reflect no complaint or finding relative to 
the right leg.  The August 1963 separation examination 
clinically evaluated the veteran's lower extremities as 
normal.  At that time the examiner reported that, other than 
several infections, there was nothing else in the personal 
medical history of clinical significance.  The October 1967 
quadrennial examination showed no pertinent complaint or 
finding.

A VA examination conducted in June 1973 showed a scar on the 
inner aspect of the left knee.  The veteran stated that this 
was sustained when he fell after the laceration to the 
eyebrow.  VA and private medical records dated in 1992 
reflect no complaint or finding relative to the right leg.

By rating action dated in May 1993 the RO denied the 
veteran's claim for service connection for a right leg 
condition.  At that time it was determined that a right leg 
disorder not incurred in or aggravated by active military 
service.  The veteran was notified of this decision in June 
1993 and of his appellate rights.  Subsequently received were 
VA medical records covering a period of treatment from 1986 
to 1992 which contain no pertinent finding.

In June 1993, the veteran expressed disagreement with the May 
1993 decision.  In July 1993, the RO, following its review of 
VA medical records added to the record since the May 1993 
decision, confirmed the May 1993 decision.  The veteran was 
provided notice of this decision in August 1993.  In August 
1993, the veteran was requested by the RO to specify what 
previously denied condition or conditions he was in 
disagreement with. In September 1993, the veteran indicated 
that he was in disagreement with the neuropsychiatric 
condition.  Accordingly, the July 1993 decision is final.  
38 U.S.C.A. § 7105. 

Pertinent evidence associated with the record since the July 
1993 RO rating action concerning the veteran's claim for 
service connection for a right leg disorder consists of 
private medical treatment records and a hearing transcript 
dated in October 1998.  Two separate treatment records dated 
in 1976 from Hospital Damas show that the veteran reported 
complaints of right thigh pain.  A consultation record, dated 
in March 1976, indicates that the veteran gave a history of 
right thigh pain since a long time ago, from an old fracture.  
It was noted that the pain had recently increased due to a 
traumatic fall.  An X-ray report dated in July 1976 from a 
satellite clinic of Hospital Damas shows that no bone or 
joint pathology of the right thigh and knee.  The remainder 
of the VA and private medical records show no pertinent 
abnormality.

A hearing was conducted in October 1998.  As noted above, the 
veteran did not testify; instead, testimony was presented by 
his wife.  She indicated that, in essence, his claimed right 
leg disorder was caused by a head injury sustained by the 
veteran while he served in Thailand, whereupon he was hit in 
the head with a piece of wood.  She added that since his 
return from military service she had bathed his leg in hot 
water and also had massaged the leg.  She added that the 
veteran was provided treatment through the State Insurance 
Fund following his service separation.  The hearing officer 
informed her that she had 60 days in which to submit this 
evidence concerning this treatment.  A review of the file 
shows that the treatment records were not supplied by the 
veteran.  It was also noted that he was currently in receipt 
of SSA benefits since 1992 due to psychiatric problems.  

Following the October 1998 hearing various records were 
received from SSA.  Review of medical records which were 
utilized by SSA in its determination process, shown to 
consist of both private and VA medical records, are devoid of 
findings reflective of treatment received by the veteran for 
his right leg.  

To summarize, the recently submitted private medical records 
dated in 1976 show for the first time a complaint relative to 
the right leg along with a history of an old fracture.  The 
testimony given by the spouse relates for the first time that 
the right leg problem was related to an inservice injury.  
The Board finds that the additional evidence is new and 
material and the claim is reopened.  See Hodge and Justus, 
supra.



ORDER

Service connection for a psychiatric disorder, to include 
schizophrenia, is denied.

New and material evidence having been submitted, the claims 
for service connection for neck and right leg disorders are 
reopened, and to this extent only, the claims are granted.


REMAND

As previously discussed the claims for service connection for 
neck and right leg disabilities have been reopened.  

In Elkins v. West, 12 Vet.App. 209 (1999), the United States 
Court of Appeals for Veteran's Claims (Court) held that in 
making a determination as to whether new and material 
evidence has been submitted to reopen a previously denied 
final decision, a three-step process is required.  It must 
first be determined whether new and material evidence has 
been submitted.  If new and material evidence has been 
submitted, then the Secretary must determine whether, the 
claim is well grounded pursuant to 38 U.S.C.A. § 5107 (West 
1991).  If the claim is well grounded, the merits of the 
claim will be evaluated after the duty to assist under 38 
U.S.C.A. § 5107 (West 1991) has been fulfilled.  See Bernard 
v. Brown, 4. Vet.App. 384 (1994).

The three elements of a well grounded claim for service 
connection benefits are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); 38 C.F.R. § 3.303.

Regarding the issue of service connection for headaches 
procedural discussion of the development of this issue is in 
order.  In February 1973 the veteran submitted a claim for 
service connection for headaches.  By rating action dated in 
August 1973 service connection was denied for headaches.  The 
RO notified the veteran by letter addressed to his then 
current address of record dated in October 1973 that his 
claim for service connection for headaches had been denied 
and informed him of his appellate rights.  

In July 1974 the veteran stated in a VA Form 21-4138, 
Statement in Support of Claim, that he had not received a 
decision as to his claim.  A handwritten notation on the VA 
Form 21-4138 shows that information to veteran was returned 
for insufficient address in October 1973 and was remailed to 
the same address in August 1974.  The Board notes that other 
mail sent to this same address was apparently delivered 
without any problems.

A VA Form 21-4138 received by the veteran in October 1974 
indicates that he disagreed with the RO's decision of October 
2, 1973, which the Board notes is the date of the original 
notice letter.  A letter from the RO to the veteran dated in 
December 1974 informed him that he had one year to appeal the 
RO's October 2, 1973, decision, and that the time had 
elapsed.  He was instructed that in order to reopen his claim 
he was required to submit new and material evidence.  

Subsequently, in December 1974, another VA Form 21-4138 was 
received from the veteran which indicated that he did not 
receive the October 2, 1973, letter until October 1974.  In 
October 1997 the veteran appears to have again raised the 
issue of service connection for headaches.  The RO, by rating 
action dated in March 1998, shows that it was determined that 
new and material evidence had not been submitted to reopen 
the veteran's claim for headaches.  

Based on the above-documented procedural history, the Board 
considers the October 1974 letter from the veteran as a 
timely notice of disagreement.  Accordingly the February 1973 
claim remains open.  In view of these facts additional 
development is required.  

Therefore, in order ensure the veteran's right of due 
process, the case is REMANDED to the RO for the following:

1.  The RO should inform the veteran of 
the requirements necessary to establish 
well-grounded claims regarding the issues 
in appellate status. 

2.  Thereafter, the RO should, on a de 
novo basis, readjudicate the issues of 
entitlement to service connection for 
neck and right leg disorders, and 
headaches.  

If the benefits sought are not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case, which includes the pertinent law and regulations 
regarding entitlement to service connected benefits, and 
afforded a reasonable period of time within which to respond.  
Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

